Citation Nr: 1701093	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  07-16 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than the service-connected major depressive disorder (MDD) with psychotic features, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to October 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the veteran does not have PTSD related to military service.

2.  Personality disorder is not subject to compensation for VA purposes.

3.  The Veteran does not a currently diagnosis of a psychiatric disability other than service-connected MDD with psychotic features.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability other than service-connected MDD with psychotic features have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in July 2004 and March 2006 satisfied the duty to notify provisions with respect to the service connection claim, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

As to the duty to assist, the Board finds that VA has obtained the Veteran's service treatment records and post-service medical records, including his Vet Center records from January 2004 to July 2007.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.

Further, the Veteran was initially provided a VA mental disorders examination in February 2011, and an addendum opinion was obtained in July 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Pursuant to the Board's May 2012 and September 2013 remands, supplemental VA medical opinions were obtained in December 2013, June 2014 and December 2015 addressing the nature and etiology of the Veteran's claimed psychiatric disability.  Additionally, to determine which psychiatric diagnoses of record are warranted under the DSM-IV criteria, in July 2015 the Board referred the case to an outside medical expert for an opinion, which was obtained in December 2015.  The aggregate of the June 2014 and December 2015 VA examinations and medical opinions, were based upon a complete review of the Veteran's claims file, clinical examination of the Veteran and with consideration of the Veteran's statements, and the VA examiners provided written rationales for the conclusions reached.  Consequently, the Board concludes that these examinations are adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Under these circumstances, the Board finds that there has been substantial compliance with its May 2012, September 2014, and May 2016 remands.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the undersigned noted the elements of the claim that were lacking to substantiate the claim for service connection, and the hearing focused on the elements necessary to substantiate the claim.  The Veteran was asked questions to ascertain the onset of symptoms, the extent of any in-service event and any nexus between service and a current disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran is seeking service connection for a psychiatric disability.  Service connection has already in effect for major depressive disorder with psychotic features, previously rated as schizophrenic reaction, chronic undifferentiated type.  In particular, he contends that he has PTSD based on a military sexual trauma (MST).

In an October 2004 Vet Center report, the Veteran reported that the sexual trauma occurred at Barber's Point, Oahu, where he was working in an aviation hangar.  His worksite was in a chamber underneath the hangar and one day, several men entered this chamber, beat him and violently raped him.  They bolted the door behind him locking him inside.  The Veteran requested for help repeatedly, but no help arrived until the following day.  He stated he attempted to get help, told the Commander what had transpired, and asked for an ambulance.  He was taken to Pearl Harbor Mental Health Clinic, out of control with his behavior, and told them, "Life is not worth living if it's like this."  The report notes a diagnosis of chronic PTSD, polysubstance dependence in full remission and major depressive disorder, recurring episodes, moderate.

During a February 2011 VA examination, the Veteran claimed military sexual trauma in the form of an assault by multiple fellow sailors including forcible sodomy which occurred on base in a storeroom in Hawaii.  According to the Veteran after fleeing from the storeroom following the sexual assault, he went to see his commanding officer rather than directly to a military medical facility.  He stated the officer told him that his assailants were due to be sent to Vietnam shortly and he stressed just forget about the incident.  He reported that after speaking with his commander he did not seek medical attention for rectal or other injuries sustained in the assault incident from which he stated he recovered spontaneously. 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  The provisions of this interim final rule do NOT apply to claims that had been certified for appeal to the Board prior to August 4, 2014. VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  This appeal was certified to the Board in November 2011.  As such, the provisions of DSM IV are for application.

Based on a review of the evidence of record, the Board concludes that service connection for a psychiatric disability other than service-connected MDD with psychotic features, to include PTSD, is not warranted.  

Initially, the Board finds that the evidence does not show that PTSD has been diagnosed in accordance with the pertinent criteria that detailed in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of a current disability, there can be no valid claim for service connection).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met if the disability was present at any point during the claim period or potentially even if present shortly prior to the claim period); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Specifically, for a diagnosis of PTSD to be made, the person in question must A) be exposed to a traumatic event, B) persistently re-experience that event, C) persistently avoid stimuli associated with the event, and D) experience persistent symptoms of increased arousal not present before the event.  See id.

In this regard, the Board acknowledges that there are notations of PTSD in the file.  In a July 2004 letter, the Veteran's treating clinical psychologist at Vet Center diagnosed him with. PTSD, chronic; rule out major depressive disorder, recurrent; and polysubstance dependence (in full remission) and opined that his psychiatric disorder was directly related to the sexual trauma he experienced during service.  The psychologist noted that during the time that he had worked with the Veteran, he identified problem areas, including ongoing severe depression and post traumatic symptoms (insomnia, dissociation, trigger stimuli in the environment, nightmares, bodily sensation, memories, etc.) that have interfered with the Veteran's functioning both occupationally and otherwise.  The Veteran experienced difficulties engaging normally in social and intimate relationships that lead to further isolation and a deepening of his depression.  Similarly, a November 2015 VA psychiatry attending note shows an assessment of PTSD and stated the Veteran's psychiatric history was significant to PTSD.

However, the Board finds that the July 2004 Vet Center psychologist's diagnosis of PTSD and the notation of PTSD in the November 2015 psychiatry note lack probative value because they do not explain the basis for the PTSD diagnosis.  In particular, they did not address whether the Veteran meets any of the specific diagnostic criteria for PTSD in accordance with DSM-IV.

In Cohen v. Brown, the Court held that "a clear (that is unequivocal) PTSD diagnosis made by a mental health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the adequacy of the stressor." 10 Vet. App. 128, 140 (1997).

In this case, however, there is ambiguity about the diagnosis since multiple mental health professionals have specifically stated the criteria for a diagnosis of PTSD are not met.  To that effect, a June 2004 VA psychiatry consultation note reflects that the Veteran is a PTSD counselor and endorsed some similar complaints that were consistent with PTSD but these symptoms seemed secondary to his mood disorder.  It was noted that the Veteran appeared to have significant risk factors for a general medical condition contributing to his current mental status, depression.  The Veteran endorsed symptoms consistent with depressive disorder, not otherwise specified (NOS).  He has responded adequately with implementation of both Lexapro 10mg and Wellbutrin 100mg.

Furthermore, the June 2014 and December 2015 VA examiners who are the Chief of Psychiatry Service and a licensed VA psychologist, respectively, and the November 2015 VHA clinician, who is a licensed psychiatrist, reviewed the Veteran's entire claims file, to include his lay statements regarding his psychiatric symptoms and the claimed in-service military sexual trauma but concluded that the Veteran did not meet the criteria for a DSM-IV diagnosis of PTSD.

In this regard, VA examinations and/or medical opinions were obtained in February 2011, July 2012, December 2013, June 2014, and December 2015, to ascertain the current nature and etiology of the Veteran's psychiatric disability.  The case has been remanded multiple times to ensure that the VA examiner who provided a medical opinion in this case reviewed the Veteran's entire claims file, to include his Vet Center records, as well as the complete service treatment records.  The Board observes that the February 2011, July 2012, and December 2013 VA examiners' opinions are inadequate as they were not based on review of the Veteran's complete record.

The June 2014 VA examiner who also provided an opinion in December 2013 reviewed the Veteran's entire claims file, including newly available service records, and previous VA examination reports.  The examiner noted that his review of additional service treatment records substantiated his inferences about the Veteran's service treatment records, and affirmed his previous opinion that the Veteran's Axis I diagnosis was 'depressive disorder, NOS' and the Veteran did not meet criteria for any other affective illness.  The examiner cited to his previous opinion that symptoms of depression have been the Veteran's most enduring complaint across the years of his post-service psychiatric treatment (excluding substance-induced psychotic-like episodes) and his most helpful treatment has been antidepressant medication.  The Veteran's earlier diagnosis of schizophrenia, made while he was in service, was considered to be a substance-induced psychotic disorder by the in-service clinicians.  His polysubstance abuse apparently ended more than 20 years ago, as did any manifestation of his psychotic symptoms.

The examiner also opined that there was insufficient evidence to support current diagnoses of PTSD or other anxiety disorder.  The examiner noted that it cannot be taken as a given that the claimed MST actually occurred due to the Veteran's inconsistent reports throughout the record concerning the details of the claimed MST.

In July 2015, the Board referred the case to a specialist for a medical expert opinion, in particular, to determine which of the psychiatric diagnoses mentioned in the record, to include PTSD, are warranted currently under the DSM-IV, taking in account all of the evidence including Vet Center records dated from January 2004 to present. 

In November 2015, a VA psychiatrist opined that based on a thorough review of the Veteran's complete record, the Veteran meets the criteria for at least antisocial personality traits, if not antisocial personality disorder.  The psychiatrist offered the following explanation:

The only longstanding and stable symptom which has existed for this vet has been dysthymia.  There are references to depression in his records but based on the chronicity of a low level depression in this veteran's life it is my medical opinion that the diagnosis Dysthymia is a more appropriate one.  ...  The chief issues that became present during his service were antisocial personality disorder and substance induced psychosis.

Concerning PTSD, the examiner opined that the Veteran did not experience MST during his period of service but the Veteran had a substance-inducted psychotic episode, which took several months to resolve.  In this regard, it was noted he was treated with antipsychotics at that time but those were later discontinued as the Veteran had no evidence of psychosis.  

Finally, a December 2015 VA examiner, after reviewing the Veteran's complete record, noted a diagnosis of MDD with psychotic features and that the Veteran did not have more than one mental disorder diagnosed.  The Veteran reported he began to have disciplinary problems while in the military after an alleged MST event.  After his military service, the Veteran worked at a bakery for two years; he stopped working there because "I have problems with authority," he stated "I left before they fired me."  He had been working at the VA substance abuse unit twice per week, about 20 hours per week, as a drug counselor; he reportedly has been working in this capacity, primarily on a full-time basis, for the past 31 years.  The examiner stated the Veteran's reported mental health symptomatology appeared to be most consistent with MDD with psychotic features, but no further explanation was provided other than references to previous medical opinions.

The Board finds that the weight of the evidence establishes that there is no valid diagnosis of PTSD.  The June 2014 and December 2015 VA medical opinion and the November 2015 VHA expert opinion are more probative because they specifically address the question of whether a diagnosis of PTSD can be supported by the claimed stressor and addresses specifically whether the Veteran has PTSD as opposed to some other psychiatric disorder.

As such, the most probative evidence of record does not show a valid diagnosis of PTSD.  The criteria for a grant of service connection for PTSD are consequently not met.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that if the Veteran fails to demonstrate any one of the elements for a grant of PTSD, including, medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a), denial of service connection will result).

With respect to the currently diagnosed non-PTSD psychiatric disorder, specifically, antisocial personality disorder, the Board finds that service connection is also not warranted for this condition.  Personality disorder is not a disability subject to compensation for VA purposes.  See 38 C.F.R. § 3.303(c).  Section 3.303(c) provides that "...personality disorders and mental deficiency as such are not disease or injuries within the meaning of applicable legislation."  Id.  Thus, service connection for a personality disorder is precluded, regardless of the Veteran's contentions herein.

The Board has considered the lay statements from the Veteran regarding the Veteran's symptoms of depression, anger, avoidance, and social withdrawal ever since his military service.  However, while these statements are competent evidence of psychiatric symptoms experienced by the Veteran, the Board finds that they are not competent as to the question of whether he has a psychiatric disability other than MDD with psychotic features, which is attributable to service.  A lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); also see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

However, here, the diagnosis of a psychiatric disability cannot be made by a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests. Furthermore, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV).  Therefore the disability is not a simple medical condition that the Veteran or his family has been shown to be competent to identify.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a mental health diagnosis.

Where, as here, there is a question of the presence or a diagnosis of the claimed disability, not capable of lay observation by case law, and the claimed disability is not a simple medical condition under Jandreau for the reason expressed, to the extent the lay statements are offered as proof of the presence of a psychiatric disorder in service or since service, the lay statements are not competent evidence favorable to the claim.

As discussed above, in this case, service connection is already in effect for MDD with psychotic features, previously rated as schizophrenic reaction, chronic undifferentiated type.  Therefore, there is no need to address whether the Veteran's currently diagnosed MDD with psychotic features is related to active service.

In summary, the Board finds that the preponderance of the evidence is against the claim that a psychiatric disability other than service-connected MDD with psychotic features was incurred in service.  As such, the benefit of the doubt doctrine is inapplicable, and service connection for a psychiatric disability other than service-connected MDD with psychotic features is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder other than service-connected MDD with psychotic features is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


